Exhibit 10.1

As Amended through December 7, 2006

THE CHUBB CORPORATION

DEFERRED COMPENSATION PLAN
FOR DIRECTORS

--------------------------------------------------------------------------------

Section 1.  Effective Date

The effective date of the Plan is July 1, 1987.

Section 2.  Eligibility

Any Director of The Chubb Corporation (the “Company”) or any Director of a
participating subsidiary of the Company who is also a Director of the Company,
who is not an officer or employee of the Company or a subsidiary thereof is
eligible to participate in the Plan.  A subsidiary shall become a participating
subsidiary upon adoption of this Plan by the Board of Directors and by obtaining
the consent to such adoption from the Board of Directors of the Company.

Section 3.  Deferred Compensation Accounts

There shall be established for each participant a deferred compensation account
or accounts in the participant’s name.

Section 4.  Amount of Deferral

A participant may elect to defer receipt for any Plan Year of all compensation
payable to the participant in the form of stipends and/or meeting fees for
serving on the Board of Directors of the Company and Committees of the Board of
Directors as well as compensation payable to the participant in the form of
stipends and/or meeting fees for serving on the Board of Directors and
Committees of the Board of Directors of participating subsidiaries of the
Company.

Section 5.  Investment of Deferred Amounts

(a)                                  General.  A participant may designate, in
increments of 10%, the percentage of compensation to be deferred and specify
whether such deferred compensation should be allocated to a cash account, a
market value account, a shareholder’s equity account or any combination of such
accounts.  Deferral elections must be made in the calendar year prior to the
calendar year in which such compensation would have been earned and paid but for
the election to defer; provided, however, that, upon first being elected to the
Board of Directors, a participant shall be permitted to make a deferral election
hereunder with respect to compensation that would be paid and earned in the
calendar year of election to the extent such election is permitted by, and
complies with, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.

   


--------------------------------------------------------------------------------




 

(b)                                 Cash Account.  The amount, if any, allocated
to the participant’s deferred compensation cash account shall be credited with
interest, to be compounded quarterly, calculated prospectively at a rate equal
to the lesser of (i) the prime rate of Citibank, N.A., and (ii) 120% of the
applicable long-term federal rate, in each case, in effect on the first day of
each January, April, July and October during the deferral period.  Any amount
allocated to a cash account may not thereafter be reallocated to any other
account.

(c)                                  Market Value Account.  The amount, if any,
allocated to the participant’s deferred compensation market value account on
each date compensation would have been paid in accordance with the Company’s
normal practice, or as applicable, the participating subsidiary’s normal
practice, but for the election to defer shall be expressed in units, the number
of which shall be equal to such amount divided by the closing price of shares of
the Company’s Common Stock on the New York Stock Exchange (hereinafter referred
to as “Market Value”) on such date or on the trading day next preceding such
date if such date is not a trading day.  On each date that the Company pays a
regular cash dividend on shares of its Common Stock outstanding, the
participant’s account shall be credited with a number of units equal to the
amount of such dividend per share multiplied by the number of units in the
participant’s account on such date divided by the Market Value on such dividend
date or on the trading day next preceding such date if the dividend payment date
is not a trading day.  The value of the units in the participant’s market value
account on any given date shall be determined by reference to the Market Value
on such date.  Any amount allocated to a market value account may not thereafter
be reallocated to any other account.

(d)                                 Shareholder’s Equity Account. At any time
during the period commencing January 1 and ending March 15 of any calendar year,
the participant may elect to allocate on April 1 of such year to a deferred
compensation shareholder’s equity account compensation payable on April 1 of
such year which he has previously elected to defer or amounts in the
participant’s cash account on such date (in increments of 10%) of such
compensation or cash account balance.  The amounts so allocated shall be
expressed in units, the number of which shall be equal to such amount divided by
the shareholder’s equity per share as reported in the Company’s Annual Report to
Shareholders for the year just ended. Generally,  amounts allocated to a
shareholder’s equity account may not thereafter be reallocated to any other
account; provided, however, that amounts of compensation deferred by a
participant into a shareholder’s equity account on or prior to December 31, 2005
may be reallocated to a cash account by sending written (including email) notice
of such reallocation to the Corporate Secretary on or before December 31, 2006;
provided, further, however, that the return on investment of such reallocated
compensation during the 2007 calendar year shall be the lesser of (i) the
interest earned under Section 5(b), and (ii) the amount that would have been
earned on such reallocated compensation had it remained in a shareholder’s
equity account.  For calendar years after 2007, returns on investment of amounts
reallocated to a cash account in accordance with the immediately preceding
sentence shall be determined in accordance with Section 5(b).

On each date that the Company pays a regular cash dividend on shares of its
Common Share outstanding, the participant’s shareholder’s equity account shall
be credited with a number of units equal to the amount of such a dividend per
share multiplied by the number of units in the participant’s shareholder’s
equity account on such date divided by the Market Value on such dividend date or
on the trading day next preceding such date if the dividend payment date is not
a trading day.  The value of the units in the participant’s

2


--------------------------------------------------------------------------------




 

shareholder’s equity account on any given date shall be determined by reference
to the shareholder’s equity at the close of the most recent fiscal year.

(e)                                  Recapitalization.  The number of units in
the participant’s market value and shareholder’s equity accounts shall be
proportionally adjusted for any increase or decrease in the number of issued
shares of Common Stock of the Company resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares effected without receipt
of consideration by the Company, or any distribution or spin-off of assets
(other than cash) to the shareholders of the Company.

Section 6.  Period of Deferral

A participant may elect to defer receipt of compensation either (a) until a
specified year in the future or (b) until the participant’s termination of
service as a Director of the Company.  If alternative (a) is elected, actual
payment will be made or will commence within ninety days after the beginning of
the year specified.  If alternative (b) is elected, payment will be made or will
commence within ninety days after termination of services as a Director of the
Company.

Section 7.  Form of Payment

A participant may elect to receive the compensation deferred under the plan in
either (a) a lump sum or (b) a number of annual installments as specified by the
participants.  All amounts shall be paid in cash except that the market value
account shall be paid in shares of the Company’s Common Stock (other than any
fractional share which shall be paid in cash).

Section 8.  Death or Disability Prior to Receipt

In the event that a participant dies or becomes totally and permanently disabled
prior to receipt of any or all of the amounts payable to the participant
pursuant to the Plan, any amounts remaining in the participant’s deferred
compensation account shall be paid to his estate or personal representative in a
lump sum within ninety (90) days following the Company’s notification of the
participant’s death or disability.

Section 9.  Time of Election of Deferral

The Plan Year shall be the period from July 1, 1987 to December 31, 1987 and
effective January 1, 1988, the period commencing January 1 and ending December
31 of each year.

An election to defer compensation may be made by a nominee for election as a
Director prior to, or concurrently with the nominee’s election for, the term for
which the nominee is being elected, and may be made by a person then currently
serving as a Director for the next succeeding Plan Year no later than the
preceding December 15th (or June 15, 1987 for the Plan Year beginning July 1,
1987).

Section 10.  Manner of Electing Deferral

A participant may elect to defer stipend and/or meeting fee compensation by
giving written notice to the Secretary of the Company on a form provided by the
Company, which notice shall include the accounts to which such deferred amounts
are to be allocated and the percentage (in

3


--------------------------------------------------------------------------------




 

increments of 10%) of such amounts to be allocated to each account, the period
of deferral, and the form of payment, including the number of installments.

Section 11.  Effect of Election

An election to defer compensation shall be irrevocable once the Plan Year to
which it applies has commenced.  An election covering more than one Plan Year
may be revoked or modified with respect to Plan Years not yet begun by notifying
the Secretary of the Company in writing at least fifteen (15) days prior to the
commencement of such Plan Year.  Notwithstanding anything in the Plan to the
contrary, a participant’s deferred compensation accounts may be reduced from
time to time in connection with the purchase of life insurance on the life of
the participant pursuant to the Company’s Estate Enhancement Program.  Such
reduction shall be in accordance with rules promulgated from time to time by the
administrators identified in Section 15 and any such life insurance contract
shall contain such terms as such administrators shall determine.

Section 12.  Participant’s Rights Unsecured

The right of any participant to receive future payments under the provisions of
the Plan shall be an unsecured claim against the general assets of the Company,
or as applicable, the participating subsidiary.

Section 13.  Statement of Accounts

Statements will be sent to each participant by April 1st of each year as to the
value of the participant’s deferred compensation accounts as of the end of the
preceding December.

Section 14.  Assignability

No right to receive payments hereunder shall be transferable or assignable by a
participant, except by will or by the laws of descent and distribution.  The
participant may not sell, assign, transfer, pledge or otherwise encumber any
interest in the participant’s deferred compensation account and any attempt to
do so shall be void against, and shall not be recognized by, the Company or
participating subsidiaries.

Section 15.  Administration

The Plan shall be administered by the Secretary and the General Counsel of the
Company, who together shall have the authority to adopt rules and regulations
for carrying out the Plan and interpret, construe and implement the provisions
of the Plan.

Section 16.  Amendment

The Plan may at any time or from time to time be amended, modified or terminated
by the Company.  No amendment, modification or termination shall, without the
consent of the participant, adversely affect accruals in such participant’s
deferred compensation account or accounts at the time of such amendment,
modification or termination.

4


--------------------------------------------------------------------------------